Citation Nr: 0633559	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  05-01 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for defective vision, 
diagnosed as cataracts and macular degeneration.

2.  Entitlement to special monthly compensation based on 
account of being housebound.

3.  Entitlement to an effective date earlier than September 
3, 2003, for the award of service connection for peripheral 
neuropathy.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active service from November 1941 to October 
1945.  The record indicates that he was a prisoner of war 
(POW) from April 10, 1942, to September 24, 1942.  This 
appeal arises from a May 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

As originally developed for appeal, the veteran's claim 
included the additional issue of entitlement to a total 
disability rating for individual unemployability (TDIU).  
That issue was considered in the rating action on appeal.  It 
was the subject of a notice of disagreement and included in 
the initial statement of the case.  A substantive appeal as 
to that issue is also on file.  In May 2005, the RO granted 
the veteran a TDIU, effective from October 2004, the date of 
receipt of the claim.  The veteran has not expressed any 
disagreement with that decision, and has provided no 
additional argument on the issue.  Also, the issue has not 
been certified to the Board, so there is no need for further 
action.  Therefore, consideration is limited to the issues 
listed on the first page of the present decision.


FINDINGS OF FACT

1.  Defective vision, diagnosed as cataracts and macular 
degeneration, first demonstrated many years after discharge 
from service, was not clinically indicated in service, and is 
more likely the result of an age-related process.  

2.  While the veteran is in receipt of a 100 percent 
disability for TDIU, he does not have a single service 
connected disability rated at 100 percent, nor has he been 
shown to be substantially confined to his home by reason of 
his service-connected disabilities.

3.  In response to a reasonably raised claim for service 
connection, the RO wrote to the veteran in December 2001 at 
his current address, sending him VA Form 21-526, Veteran's 
Application for Compensation or Pension, formal application.

4.  A completed VA Form 21-526, was not returned to the RO 
within one year of the date of the VA correspondence.

5.  A completed and signed VA Form 21-526 was received in 
September 2003.

6.  By rating decision dated in February 2004, the RO granted 
service connection for peripheral neuropathy of the lower and 
upper extremities, and assigned 10 percent disability 
evaluations, effective September 2003.


CONCLUSIONS OF LAW

1.  Defective vision, diagnosed as cataracts and macular 
degeneration, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).

2.  The requirements for special monthly compensation on 
account of being housebound have not been met.  38 U.S.C.A. 
§§ 1114 (s) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.350, 
3.352 (2006).

3.  An effective date prior to September 3, 2003, for the 
grant of service connection for peripheral neuropathy is not 
warranted under the law.  38 U.S.C.A. §§ 5101, 5110, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, the 
veteran was provided notice consistent with the VCAA prior to 
the initial ratings in February 2004 and May 2004.  

In letters dated in September 2003 and March 2004, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  Thus, the Board concludes that 
the notifications received by the veteran adequately complied 
with the VCAA and subsequent interpretive authority, and that 
he has not been prejudiced in any way by the notice and 
assistance provided by the RO.  As the Federal Circuit Court 
has stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.

Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1359, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the service 
connection and special monthly compensation claims have been 
appealed and are being denied, no new rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran.  Although the earlier effective 
date issue is undoubtedly a "downstream" claim, the outcome 
of this appeal is dependent upon evidence which is already in 
the file, and has been for several years.  Moreover, no 
additional amount of development could alter the factual 
record in this case.  VA therefore has no further duty to 
notify the veteran of evidence needed to substantiate this 
claim, or to assist him in obtaining evidence, in that no 
reasonable possibility exists that any such evidence exists.

I.  Service Connection for Defective Vision 

In support of the veteran's claim for service connection are 
service medical records (SMRs) which show treatment for a 
gunshot wound to the right eye.  These records are otherwise 
entirely negative for complaints, findings, or treatment of 
an acquired eye disorder.  

Post-service records are dated from 2000 to 2004, and include 
a January VA examination in January 2004 report.  At that 
time the examiner noted the veteran's history of injury to 
the right upper eyelid in 1942 and history of cataract 
surgery in 1996.  Examination of the eyes revealed a healed 
shell wound scar of the right lateral canthus.  The scar was 
hardly visible measuring, .5 centimeters x .5 centimeters in 
diameter.  The examiner did not specifically attribute the 
veteran's cataracts to his military service.  

In February 2004, service connection was granted for gunshot 
wound scar residual of the right eye.  A noncompensable 
evaluation was assigned.  

Additional private treatment records dated in May 2004 
include a clinical impression of status post extracapsular 
cataract extraction and age-related macular degeneration.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303(a) (2006).  As a general 
matter, service connection for a disability on the basis of 
the merits of such claim is focused upon (1) the existence of 
a current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board has found no evidence that either cataracts or 
macular degeneration were incurred has a result of service.  
SMRs fail to reveal any chronic problems involving the eyes, 
with the exception for residual scarring from a GSW to the 
right eye, which is already service connected.  As a result, 
the veteran's SMRs do not affirmatively establish that 
cataracts or macular degeneration had their onset during 
military service.

The earliest recorded medical history places the presence of 
pertinent complaints in 1996, more than 50 years after his 
separation from active service in 1945.  This date leaves a 
significant gap between service and the initial confirmation 
of cataracts with no clinical support for acute or inferred 
manifestations or continued symptoms.  While the post-service 
treatment records include diagnoses of cataracts and/or 
macular degeneration, none of these records suggests any 
causal relationship between either disorder and his military 
service.  Moreover, the macular degeneration has been 
identified, by recent medial opinion, as age-related.  

The veteran has not brought forth any medical evidence that 
would either refute the medical evidence of record or suggest 
a nexus between his cataracts and macular degeneration and 
service, and a layman such as the veteran is not competent to 
offer a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, his own opinion and his 
theories about his vision loss do not constitute competent 
medical evidence in support of his claim, and thus carry no 
probative weight on the critical question in this matter of 
medical causation.

The Board therefore finds that the preponderance of the 
evidence is against the claim of service connection for 
defective vision, and that the benefit-of-the-doubt rule does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002).

II.  Special Monthly Compensation

The veteran is seeking special monthly compensation (SMC) at 
the housebound rate.  In support of his claim is a January 
2004 POW protocol medical report.  On examination, the 
veteran walked slowly with the aid of a walking stick.  His 
gait was stooped, but stable.  This report also included a 
Social Work Survey which indicated the veteran lived with his 
youngest daughter and her family in her home.  Because of 
swelling in his legs and his age, his children prohibited him 
from working, but occasionally he swept the yard.  He 
attended church services and was actively involved in two 
organizations and attended those meetings with regularity.  
There was no medical evidence suggesting that he was confined 
to his dwelling or the immediate premises.  

In February 2004, service connection was granted for 
peripheral neuropathy of both upper and both lower 
extremities, each rated as 10 percent disabling.  Service 
connection was also granted for gunshot wound scar residuals 
of the right eye as noncompensably disabling.  The combined 
evaluation was 40 percent.  

In March 2005, service connection was granted for 
arteriosclerotic heart disease and a 60 percent evaluation 
was assigned.  His service-connected disabilities overall 
were 80 percent disabling and TDIU was granted. 

To be entitled to housebound benefits, the veteran must meet 
the threshold requirement requiring a single permanent 
disability rated as 100 percent disabling under VA's Schedule 
for Rating Disabilities (not including ratings based upon 
unemployability under 38 C.F.R. § 4.17) and has additional 
disabilities independently ratable 60 percent or more 
disabling; or, in addition to the 100 percent disability 
evaluation, is demonstrably housebound due to disability.  
38 C.F.R. § 3.351(d).  

In this case, however, the evidence does not show that the 
veteran has one single disability ratable as 100 percent 
disabling (excluding a TDIU rating, which is an extra-
schedular, not a schedular, rating).  While the March 2005 
rating decision did award the veteran TDIU effective from 
October 2004, that award was based upon the severity of all 
the veteran's service-connected disabilities that had 
combined to make him unemployable.  This award does not 
amount to "a single disability."  In fact a VA General 
Counsel Opinion, VAOPGCPREC 6-99 (July 7, 1999) holds that 
entitlement to special monthly compensation under 38 U.S.C. § 
1114(s) must not be based upon TDIU rated at 100 percent.

Moreover, despite evidence which shows that the veteran is 
totally disabled (and this is obviously recognized by VA in 
the TDIU rating which has been assigned), the record 
affirmatively and demonstrably shows that he has been engaged 
in various activities outside the premises of his home.  
Thus, he is clearly not substantially confined to the 
premises of his home or other facility.

As the veteran is unable to meet the threshold requirement 
for establishing entitlement to housebound benefits, there is 
no legal basis upon which to award such benefits, 
notwithstanding the level of impairment of his disabilities, 
or whether confinement to his immediate premises is shown.  
Where the law and not the evidence is dispositive, the claim 
should be denied or the appeal terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Accordingly, entitlement to special monthly compensation 
based on the need for aid and attendance or upon housebound 
status must be denied.

III.  Earlier Effective Date

The veteran's primary contention is that he originally filed 
an informal claim for service connection in September 2001.  
To support his contention he submitted a copy of a December 
18, 2001, letter from the RO, which referred to the veteran's 
recent claim for VA benefits.  The RO therein informed the 
veteran that he must submit the enclosed VA Form 21-526 
within one year from the date of the letter, or he would not 
be paid the benefit claimed for any period before the date it 
was received.  Also in support of his claim, he submitted a 
copy of a letter dated October 24, 2002 and addressed to the 
RO, regarding the status of his claim.  The veteran indicated 
that a VA Form 21-526 formal application had not been sent to 
him in December 2001.  

A formal claim (on VA Form 21-526) was received by the RO in 
September 2003.  Of some significance is the fact that this 
form was marked with the date December 18, 2001.  

As noted above, in February 2004, service connection was 
granted for peripheral neuropathy in each of the four 
extremities, and separate 10 percent evaluations were 
assigned, effective September 2003.  The veteran perfected an 
appeal as to the assigned effective date.

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 
3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.

An informal claim is "[a]ny communication or action 
indicating an intent to apply for one or more benefits."  
Upon receipt of an informal claim, if the formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, the claim will be 
considered filed as of the date of the receipt of the 
informal claim.  38 C.F.R. § 3.155.

The evidence shows that the veteran contacted VA in 2001.  
The specific content of this contact is not identified in the 
claims folder; however, on December 18, 2001, the RO mailed a 
VA-Form 21-526 and informed the veteran that he needed to 
complete and return the form before his claim could be 
processed.  As a result, the Board finds that the contact by 
the veteran with the RO represented an informal claim for VA 
benefits.  However, the evidence does not show that a 
completed application for VA compensation or pension was 
received within one year of his receipt of the December 2001 
VA letter.

Absent evidence of a prior informal claim followed by a 
completed application within one year of the informal claim, 
there is no legal basis upon which the Board may establish an 
effective date for service connection for peripheral 
neuropathy prior to September 3, 2003.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  Therefore, the veteran's claim 
must be denied.  


ORDER

Service connection for cataracts and macular degeneration is 
denied.

Entitlement to special monthly compensation on account of 
being housebound is denied.

An effective date prior to September 3, 2003, for the grant 
of service connection for peripheral neuropathy is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


